Citation Nr: 1032237	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-05 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to an increased evaluation in excess of 20 
percent for residuals of a lumbar spine injury with degenerative 
joint and disc disease.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1947 to June 1950, 
from June 1950 to September 1953, and from December 1953 to 
October 1967.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (RO).

In an August 2009 decision, the Board reopened the Veteran's 
claim of entitlement to service connection for a heart disability 
and remanded the case to the RO for further development.  The 
case is once again before the Board.  Unfortunately, the Board 
finds that an additional remand is necessary prior to review of 
the Veteran's claim for an increased evaluation in excess of 20 
percent for residuals of a lumbar spine injury with degenerative 
joint and disc disease.

The issue of entitlement to an increased evaluation in excess of 
20 percent for residuals of a lumbar spine injury with 
degenerative disc disease is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's heart disability, to include cardiovascular disease 
with left ventricular hypertrophy and coronary artery disease, is 
not etiologically related to active service.  


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by active 
service and arteriosclerosis may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a January 2007 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
Veteran was responsible.  The January 2007 letter also provided 
the Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment 
records, and VA examinations have been associated with the claims 
file.  The Board notes specifically that the Veteran was afforded 
a VA examination in November 2009.  38 C.F.R. § 3.159(c)(4) 
(2009).  When VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
set forth in greater detail below, the Board finds that the VA 
examination obtained in this case is adequate as it is predicated 
on a review of the claims folder and medical records contained 
therein; contains a description of the history of the disability 
at issue; documents and considers the Veteran's complaints and 
symptoms; and contains a clear medical opinion with a discussion 
of the reasons and bases for the opinion rendered.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA 
has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to respond to 
VA notices.  The Veteran has not made the Board aware of any 
additional evidence that needs to be obtained prior to appellate 
review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, including hypertension and arteriosclerosis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree within 
one year of separation from active duty. 38 U.S.C.A. §§ 1101, 
1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service treatment records from the Veteran's last period of 
service show that on separation, the Veteran had an 
electrocardiogram (EKG) which revealed a first degree heart block 
and left axis deviation.  The Veteran was thereafter provided 
further cardiac evaluation.  The examiner noted the abnormal EKG 
findings; however, the Veteran's history and current physical 
examination did not show cardiac disease.  The examiner indicated 
that the findings on the EKG were probably an abnormality, but 
those findings were also recognized as a normal variant.

During a May 1968 VA examination, the record was reviewed.  The 
VA examiner indicated that at the time of the Veteran's discharge 
physical, a routine EKG was done showing left axis deviation and 
borderline PR interval of 0.21 seconds in lead II.  A 
consultative cardiac evaluation at that time did not demonstrate 
any clinical evidence of heart disease and the Veteran was not 
given a diagnosis.  A physical examination and diagnostic testing 
were completed.  A chest x-ray was normal and an EKG again showed 
left axis deviation and the PR interval was 0.21 seconds in lead 
II.  The VA examiner concluded that there was no clinical 
evidence of cardiac disease and that the EKG was equivocal and of 
no clinical significance at that time.

Private treatment records dated in 2002 noted that the Veteran 
had diagnosed coronary artery disease with a history of old 
myocardial infarction diagnosed by EKG.  The Veteran reported a 
history of prior myocardial infarction in January 2004.  He had 
occasional anginal symptoms and dyspnea on exertion.  The Veteran 
underwent an echocardiography at that time to define his cardiac 
structure and function.  In February 2004, the Veteran was 
diagnosed with mild atherosclerotic disease bilaterally.  

VA treatment records dated from 2007 to 2008 show that the 
Veteran had diagnoses of coronary artery disease and 
hypertension.  

A November 2009 VA examination included a discussion of the 
Veteran's medical history.  The VA examiner noted that the 
Veteran had a mildly abnormal EKG at the time of his separation 
examination in 1967 with evidence of first-degree AV block and 
left axis deviation.  He was evaluated by a medical consultant 
who felt that the EKG abnormality was essentially a normal 
variant.  The VA examiner noted that the Veteran was a poor 
historian, and much of his history was given by his wife.  They 
reported that the Veteran was hospitalized at Baptist Medical 
Center 14 or 15 years prior, at which time an EKG was performed 
and was abnormal.  The Veteran's wife stated that they were told 
that the posterior aspect of the Veteran's heart was damaged from 
a heart attack suggesting coronary artery disease.  The Veteran 
never underwent an angiogram per his reported history.  He had no 
history of surgical procedures on his heart.  The condition had 
remained fairly stable since that time and had been managed with 
medication.  The Veteran had a 30-year history of hypertension 
and a history of cerebrovascular disease with a stroke in 2002.  
The Veteran also had a history of abdominal aortic aneurysm.  The 
VA examiner stated that the records suggest that his vascular 
disease was typical of an arterial sclerotic process for all of 
these conditions.  The Veteran was also noted to have a 50-year 
smoking history.  

A physical examination was completed.  The VA examiner also noted 
that the claims file and VA electronic medical records were 
reviewed.  He stated that the Veteran had a cardiac evaluation in 
April 1967 for an abnormal EKG.  He gave a history of atypical 
chest pain which was not cardiac in nature.  He was felt to have 
an abnormal EKG consistent with a normal variant EKG for a 
Veteran of this age. A chest x-ray was normal at that time.  
There was no history of chest pain at the time of the Veteran's 
exit from the military.  No sustained hypertension was noted at 
the time of exit.  A VA examination completed in 1968 revealed 
similar EKG findings with a negative chest x-ray.  Vital signs 
were stable.  A review of the file reveals that an EKG in 2002 
suggested inferolateral ischemic changes on an EKG at that time.  
An echocardiogram in 2004 revealed left ventricular hypertrophy 
with mild valvular heart disease.  There was evidence of an 
abdominal aortic aneurysm noted.  A review of the medical records 
suggested hypertension for several years.  The records also 
suggested coronary artery disease with a previous myocardial 
infarction.  An EKG completed that day revealed a poor technical 
EKG.  He appeared to have a sinus rhythm with occasional skipped 
beat.  The Veteran was diagnosed with hypertensive cardiovascular 
disease with left ventricular hypertrophy per echocardiogram as 
well as coronary artery disease, historically.   

The November 2009 VA examiner stated that the Veteran's present 
heart complaints seemed to be related to his long-standing 
hypertension.  He had echo evidence of left ventricular 
hypertrophy which would be evidence of hypertensive vascular 
disease.  A single EKG in the file did suggest inferolateral 
ischemia on an EKG which could be consistent with coronary artery 
disease.  A review of the Veteran's VA medical records as well as 
a review of the claims file suggested a history of coronary 
artery disease, although no records confirm any hospitalization 
or other studies regarding coronary artery disease.  The VA 
examiner opined that the Veteran's present heart disease was less 
likely than not related to any cardiac complaints at the time of 
the Veteran's separation in 1967 or within one year of his 
separation from service.  The first-degree AV block could be 
found in normal young active adults, and this was felt to be the 
case with this Veteran as there were no confirmed problems with 
his heart at that time based on historical review as well as a 
review of the medical consult in the claims file.  The VA 
examiner indicated that several years passed before heart-related 
issues were found, and this provided additional evidence against 
finding any cardiac condition in service.  The VA examiner stated 
that the first-degree AV block was strictly an electrical problem 
and was not related to any present cardiac-related diagnosis.  
Left axis deviation was typically just the position of the heart.  
After reviewing the conditions that could cause left axis 
deviation, the VA examiner felt that this was just a normal 
variant as well.  This was based on a review of medical records 
in 1967, as there was no other explanation for the axis 
deviation.  The Veteran had a long-standing 30-year history of 
hypertension per his wife's report.  The VA examiner stated that 
he had reviewed service treatment records and found no evidence 
of persistent hypertension.  He did not feel that the Veteran had 
persistent hypertension while in the military, and persistent 
hypertension was not found at the time of the Veteran's 
separation examination, or during a subsequent VA examination in 
1968.  The VA examiner stated that hypertension could lead to 
left ventricular hypertrophy which was noted on the Veteran's 
echocardiogram.  He stated that it may also lead to the clinical 
diagnosis of coronary artery disease.  The VA examiner found that 
the Veteran's arteriosclerosis was likely related to the 
Veteran's long-term hypertension as well as his 50-year smoking 
history. 

The VA examiner stated, in conclusion, that the abnormal EKG 
noted at the time of the Veteran's exit from the military was not 
indicative of any underlying cardiac disease at that time.  The 
first degree AV block was an electrical problem and was likely 
intrinsic to the Veteran.  There was no evidence of cardiac 
disease at that time to cause the electrical abnormality.  The 
evidence was against finding that the Veteran had any cardiac-
related illness and this was noted at the time of the Veteran's 
separation with his medical consultation.  Additional evidence 
supporting this conclusion was the fact that the Veteran was 
without cardiac-related complaints for several years.  The 
absence of heart-related complaints during that period of time 
would be evidence against finding that any underlying heart 
problems existed at that time.  The Veteran's left ventricular 
hypertrophy was likely related to his long-standing hypertension.  
His coronary artery disease was likely multifactoral in nature 
but the VA examiner indicated that it was likely related to the 
Veteran's long-standing hypertension and smoking history as 
discussed above.  

VA treatment records and a VA examination show that the Veteran 
has currently diagnosed cardiovascular disease with left 
ventricular hypertrophy and coronary artery disease.  However, 
the Veteran's diagnosed disabilities are not shown to have been 
incurred in service.  The earliest evidence of a diagnosed heart 
disability of record was approximately 27 or 28 years after the 
Veteran's separation from service per the Veteran and his wife's 
report during his most recent VA examination.  The earliest 
evidence of records showing a diagnosed heart disability was in 
2002.  There was no evidence of heart disease on a VA examination 
completed in May 1968, shortly after the Veteran's separation 
from service.  There is no evidence of record which links the 
Veteran's current diagnoses of cardiovascular disease with left 
ventricular hypertrophy and coronary artery disease to service.

According to the United States Court of Appeals for Veterans 
Claims (CAVC), "the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board. Id.  In this case, the Board finds that 
the November 2009 VA opinion provides the most probative evidence 
of record with respect to the Veteran's current diagnosis and the 
etiology of that diagnosis.  The medical evidence reviewed and 
discussed by the examiner was factually accurate.  Based on his 
careful review of the medical evidence, to include service 
treatment records and post-service medical evidence, and based on 
his own expertise, the VA examiner provided a fully articulated 
opinion and provided sound reasoning for his conclusions.  The VA 
examiner found, based on a review of service treatment records, 
that the Veteran had no evidence of a cardiac-related illness, or 
hypertension in service.  Abnormal findings shown on an EKG in 
service were deemed to be a normal variant and were not shown to 
be related to a current heart disability.  The VA examiner found 
that cardiovascular disease with left ventricular hypertrophy and 
coronary artery disease were likely related to the Veteran's long 
history of hypertension and his history of smoking, and were not 
related to service.  The VA examiner also noted that there was no 
evidence of sustained hypertension in service.  Based on the 
November 2009 VA opinion, the Board finds that service connection 
for a heart disability is not warranted. 

Finally, to the extent that the Veteran asserts a nexus between 
any current heart disease and his military service, the Board 
acknowledges that lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 
38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, the Veteran's statements in that regard 
are not probative in this case.  

C.  Conclusion 

Although the Veteran has diagnosed cardiovascular disease with 
left ventricular hypertrophy and coronary artery disease; such 
disabilities were not incurred or aggravated in service; 
hypertension and arteriosclerosis did not manifest within a year 
of the Veteran's separation from service; and no nexus has been 
established between the Veteran's current disabilities and his 
military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the Veteran 
has a heart condition etiologically related to active service.


ORDER

Service connection for a heart disability is denied.


REMAND

The Board remanded the case in August 2009 for a VA examination 
to address the severity of the Veteran's service-connected 
residuals of a lumbar spine injury with degenerative joint and 
disc disease.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  The remand 
order noted that, in providing an opinion, the VA examiner should 
assess if the Veteran has any neurological manifestations to 
include sciatica as well as any bowel and bladder complaints.  If 
so, these neurological manifestations were to be identified and 
the severity thereof described in detail.  The VA examiner was 
specifically asked to comment on whether the urinary incontinence 
reported in April 2008 is related to the low back disability in 
any way.

The Veteran was afforded a VA examination in November 2009.  The 
November 2009 VA examiner did address the severity of the 
Veteran's back disability to the extent possible, noting that 
examination of the back was not meaningful because the Veteran 
was not able to stand without help.  It was noted that the 
Veteran's disability was mainly due to his left-sided 
cardiovascular accident.  The VA examiner also noted that the 
Veteran had a history of right-sided sciatica that disappeared 
after his stroke, and that he had no control of his bladder and 
intermittent leakage of the bowels.  Although the VA examiner 
indicated that the Veteran's neurologic deficits on the left side 
were from the Veteran's stroke and not his low back, the VA 
examiner failed to provide an opinion as to whether the Veteran's 
bowel and bladder dysfunction were related to his service-
connected lumbar spine disability with degenerative joint and 
disc disease as specifically requested by the Board in its prior 
remand.  The Board finds, therefore, that a remand for a 
supplemental opinion is necessary.  See Stegall v. West, 11 Vet. 
App. 268, 270 (1998), (holding that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should refer the case to an 
appropriate VA examiner for a supplemental 
medical opinion to determine if the 
Veteran's bowel and/or bladder dysfunction 
are related to his service-connected low 
back disability.  The claims folder must 
be made available to the examiner for 
review.  The VA examiner should state 
whether the Veteran's bowel and/or bladder 
dysfunction are in any way related to his 
service-connected lumbar spine disability 
with degenerative joint and disc disease.  
The VA examiner must provide a complete 
rationale for his or her opinion.

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran with a Supplemental Statement of 
the Case, and should give the Veteran a 
reasonable opportunity to respond before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


